Citation Nr: 0603841	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  05-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for spinal disorder 
with tuberculosis. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, RO, wherein the RO determined that new 
and material evidence had not been presented to reopen the 
claim for service connection for a spinal disability with 
tuberculosis, and denied service connection for psychiatric 
and right disabilities and headaches.  The veteran has timely 
appealed this determination to the Board.  

The veteran's appeal has been advanced on the Board's docket 
by reasons of his advanced age.  38 C.F.R. § 20.900(c) 
(2005). 


FINDINGS OF FACT

1.  The veteran does not currently have psychiatric or right 
eye disabilities.

2.  By a November 1946 rating action, the RO denied service 
connection for headaches.  The veteran did not appeal the 
determination.  
3.  The evidence received since the November 1946 rating 
decision includes evidence that is new, but it does not 
relate to unestablished facts necessary to substantiate a 
claim for service connection for headaches. 

4.  In a June 2001 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
for service connection for a spinal disability with 
tuberculosis. 

5.  The evidence received since the June 2001 Board decision 
includes evidence, most of which is duplicate or cumulative 
of evidence previously of record, and does not relate to 
unestablished facts necessary to substantiate a claim for 
service connection for a spinal disability with tuberculosis. 


CONCLUSIONS OF LAW

1.  The veteran does not have a right eye disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran does not have a psychiatric disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2005).

3.  The November 1946 rating decision denying service 
connection for headaches is final.  38 U.S.C. § 709 (1946); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  The evidence received since the November 1946 rating 
decision is not new and material; the claim for service 
connection for headaches is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

5.  The June 2001 Board decision denying service connection 
for a spinal disability with tuberculosis is final.  38 
U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2000).

6.  The evidence received since the June 2001 Board decision 
is not new and material; the claim for service connection for 
spinal disability with tuberculosis is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
February 2005.  In particular, the letter informed the 
veteran that to substantiate his new and material evidence 
claims he needed to submit evidence that was not in existence 
at the time VA initially denied his claims and it must 
pertain to the reason his claims were previously denied.  The 
RO's February 2005 letter also informed the veteran of VA's 
basic duty to provide notice regarding the information and or 
evidence needed to substantiate a claim for service 
connection.  The veteran was instructed to submit or identify 
evidence relevant to his claims, to include a statement from 
a doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service/personnel medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  The 
veteran was told that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
includes records in his possession.  

Thus, the discussion contain in the February 2005 letter, as 
well as the substance of information provided in the 
September 2005 statement of the case, collectively furnished 
the veteran notice of the types of evidence he still needed 
to send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate the 
claims on appeal.  The September 2005 statement of the case 
contained the laws and regulations pertaining to new and 
material evidence claim, which were effective prior to August 
29, 2001, which are relevant to the new and material evidence 
claims on appeal.   

Although the February 2005 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's claims in May 2005, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Regarding VA's duty to assist, service medical records, 
extensive post-service VA and private treatment reports, and 
statements and testimony of the veteran.  Accordingly, under 
these particular circumstances, the Board finds that VA did 
not have a duty to assist in this regard that remains unmet.

II.  Service Connection Claims

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In addition, 
for certain chronic diseases, such as psychoses and 
tuberculosis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for psychoses and tuberculosis is one and 
three years, respectively . 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   Pulmonary tuberculosis must be 
established by competent medical evidence and X-ray 
examination within three years of the veteran's service. 
38 C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The veteran contends that he currently has psychiatric and 
right eye disabilities that had their onset during his active 
military service.
Service medical records reflect that when examined for 
enlistment into service in April 1944, all of his systems 
were found to have been "normal."  In May 1945, the veteran 
was seen at the dispensary and complained of headaches.  He 
stated that for the previous two years, he had suffered 
transient headaches over the right temporal zone which were 
associated with vague visual disturbances.  The veteran 
reported that the headaches increased in frequency several 
times a day and lasted for several minutes.  A physical 
examination was essentially negative.  The veteran was 
scheduled for a consultation at the hospital.  

Upon admission into the hospital, the veteran complained of 
right frontal headaches for the previous two years that 
radiated down the right side of his face and neck.  He 
maintained that the headaches occurred one time a day, lasted 
for about thirty minutes and were accompanied by temporary 
total blindness of the right eye.  The veteran related that 
the pain and blindness completely disappeared and, with the 
exception of residual weakness, he felt well.  He indicated 
that the attacks were proceeded by a short period of 
nervousness.  It was noted that the veteran had first 
reported to the sick list in the first month of boot camp and 
he was given oral mediation.  Upon examination, the veteran's 
eyes, nose and ears were all found to have been "normal.'  
The veteran stated that his nervous spells preceded the 
headaches.  He indicated that his father was nervous.  An X-
ray of the skull, performed in late May 1945, was negative.  
An ear, nose and throat consultation in June 1945 was 
negative.  A March 1946 discharge examination report reflects 
that the veteran's eyes reacted normally to light and 
accommodation.  There was no evidence of any neuropsychiatric 
disability or headaches.  

Extensive post-service VA and private medical evidence, dated 
from December 1953 to December 2004, reflect no finding of a 
right eye or psychiatric disability.  

Analysis

The Board find that service connection for psychiatric and 
right eye disabilities is not warranted.  In reaching the 
foregoing conclusion, the Board notes that although service 
medical records reflect that the veteran complained of 
temporary right eye blindness and nervousness associated with 
headaches, post-service VA and private treatment records are 
negative for any clinical evidence of any psychiatric or 
right eye disabilities.  Thus, in the absence of proof of a 
current disease or injury, there can be no award of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for psychiatric and right eye disabilities 
and that service connection for the aforementioned claims 
must be denied.  Because the preponderance of the evidence is 
against the claims for psychiatric and right eye 
disabilities, the benefits-of-the-doubt doctrine does not 
apply.  

III  New and Material Evidence Claims

The veteran contends that he currently has a spinal 
disability with tuberculosis and headaches as a result of his 
active military service.

Laws and Regulations

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Barnett, supra.  Further analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  In determining if new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999) (per curium).  In addition, all of the 
evidence received since the last final disallowance shall be 
considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Analysis

1.  Spinal Disability with Tuberculosis

In a June 2001 decision, the Board determined that new and 
material evidence had not been received to reopen a claim for 
service connection for a spinal disability with tuberculosis.  
When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  In December 2004, 
the RO received the veteran's petition to reopen his claim 
for service connection for spinal disability with 
tuberculosis.  The Board notes that 38 C.F.R. § 3.156(a) was 
amended in August 2001, and that amendment is applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Because the veteran filed his 
application to reopen at the RO in December 2004, the amended 
version on of 38 C.F.R. § 3.156(a) governs this case.  

Evidence in the Board's possession in June 2001 included the 
veteran's service medical records, which are negative for any 
reference to tuberculosis or any back pathology.  

Also in the Board's possession were VA and private treatment 
reports and statements from the veteran and treating 
physicians.  An April 1952 VA final summary hospitalization 
report, noted that the veteran had first become ill in "the 
spring of 1950," when he noticed the onset of weakness, 
later associated with chest pain, cough and production of 
moderate amounts of sputum.  With the progression of 
symptoms, the veteran was admitted to the hospital in October 
1950.  Admission testing included a negative tuberculin, but 
bilateral hilar adenopathy.  Tubercle formation was noted on 
liver biopsy.  A diagnosis of sarcoidosis was made.  The 
veteran received cortisone therapy until his discharge from 
the hospital in February 1951.  Within days of discharge, the 
veteran noted the onset of back pain, followed by headache 
and fever.  He was readmitted to the hospital where x-ray 
studies undertaken in March 1951 revealed a destructive 
lesion of the right lateral aspect of L2. (Note-no 
abnormalities had been seen on X-ray study in February 1951.)  
Later that same month, the lytic process had progressed.  PPD 
testing was positive.  An orthopedic consultation yielded a 
recommendation of immediate spinal fusion for the diagnosis 
of Pott's abscess; that operation was conducted in May 1951.  
In March 1952, the veteran was diagnosed as having a 
tuberculous epididymitis of the epididymis and later 
underwent a right epididymectomy.  At discharge, the veteran 
was asymptomatic and recent x-rays revealed no destructive 
process in the spine.  The final diagnoses included 
tuberculosis of the second lumbar vertebra and tuberculous 
abscess in the right epididymis.

A 1954 VA hospitalization summary report noted that the 
veteran had developed definite tuberculosis of the spine and 
epididymitis in 1951.  Discharge diagnoses included 
tuberculosis of dorsal vertebra,

In a March 1954 statement from P. A. P., M.D., reported that 
the veteran had been treated by another physician, now 
deceased, from September 1946 through December 1948, for 
attacks of coryza, moderately severe anemia, migraine 
headaches and severe back pain.  In a May 1955 statement, Dr. 
P. reported that the veteran had had symptoms referable to 
his back "during the three year limit required by law to 
establish a service connected disability."  Although he had 
initially been treated by another physician, those records 
were now in Dr. P's possession.

In October 1955, a VA physician reviewed chest x-rays 
included in the veteran's service medical records and 
concluded that pulmonary tuberculosis was not shown on either 
the induction or separation films.

In a December 1967 statement, A. H. S., M.D., noted that the 
veteran was first seen in August 1967 for back pain, 
determined to have been the result of a severe low back 
strain; there was no evidence of persistent chronic 
inflammatory disease.

In an April 1968 New York State Medical Report a history of 
spinal surgery in 1951 for a tubercular spondylitis was 
noted.
In a January 1974 statement, P. A. F., M.D., stated that he 
had seen the veteran in December 1946 for complaints of low 
back pain and those complaints continued. Dr. F. noted that 
surgery was performed at a VA facility in 1951.  In March 
1975, Dr. F. indicated that he had been retired for many 
years and his records had been lost or mislaid, but he 
"definitely recall[ed] treating [the veteran]" from December 
1946 through 1951.

The report of an April 1968 VA examination included a 
diagnosis of back condition, post-operative residuals of 
fusion "apparently" for tuberculosis of the spine.

A February 1975 VA hospital summary report included diagnoses 
of Pott's disease (tuberculosis) of the spine, by history, 
and degenerative joint disease of the cervical and lumbar 
spine. There was no evidence of active spinal tuberculosis.

Letters from Dr. F., dated in November 1978, April 1979, and 
October 1979, were also of record. In October 1979 Dr. F. 
again reported a history of treating the veteran in 1946 for 
back pain, and he further noted that testing in July and 
August 1947 showed tuberculosis of the spine.  The October 
1979 statement also records Dr. F.'s recollection that he had 
seen the veteran in 1946, and Dr. F. seemed to indicate that 
the appellant had a positive tuberculin test at that time.

In an April 1981 statement, Dr. S. indicated that, from 
documents collected and history provided by the veteran, it 
appeared that the veteran's spinal tuberculosis was service 
related.

In January 1984, S.H., M.D., reviewed correspondence from Dr. 
F., which referred to diagnosis and treatment of tuberculosis 
of the spine in 1946, and offered the opinion that the 
veteran did have evidence of tuberculosis within three years 
of separation from service.  Dr. H. also referred to a May 
1945 myelogram which did not reflect a finding of 
tuberculosis; however, Dr. H. further noted that in the 
earliest stages of tuberculosis, it would not show on a 
myelogram.

In September 1984, Dr. F. wrote that most of his records were 
mislaid or lost.
In a March 1993 statement from K. S. E., M.D., he noted that 
he was presently treating the veteran.  Dr. E. further noted 
that the veteran had reported a history of treatment for 
Pott's disease in 1946, with an additional diagnosis of 
tuberculous epididymitis. Dr. E. concluded that "[t]his 
diagnosis was made within three years of his discharge from 
the service."

Also of record at the time of the June 2001 Board decision 
were written statements and personal testimony of the 
veteran, wherein he reiterated his claim that his current 
back complaints were related to service.  

Evidence added to the record since the June 2001 decision 
includes private and VA treatment records and statements, 
dated from March 1954 to June 2005, which are duplicative of 
evidence that was previously of record.  The only new 
evidence is a December 2004 statement of C. A., M.D., which 
addresses an unrelated disability.  Thus, the Board finds 
that the most of the evidence submitted since the June 2001 
decision is not new because it was previously of record in 
June 2001 and it is not material as it does not support the 
veteran's claim in a manner different from that shown in 
2001.  In this regard, none of the medical evidence added to 
the record since June 2001 relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a spinal disability with tuberculosis because it does not 
show any evaluation and treatment for spinal tuberculosis in-
service or within three years thereafter.  In June 2001, the 
Board determined that new and material evidence had not been 
presented to reopen the claim for service connection for a 
spinal disability on this basis.  

Therefore, the veteran would have to submit competent medical 
evidence that he developed spinal tuberculosis in-service or 
that it was manifested within three years of service 
separation.  The veteran's assertions of having developed a 
spinal tuberculosis in service or within three years of 
discharge in March 1946 are essentially redundant or 
cumulative of those before the Board in June 2001, and are 
not new and material evidence.  Consequently, the Board 
concludes that new and material evidence has not been 
submitted since the June 2001 Board decision that determined 
that new and material evidence had not been received to 
reopen a claim for service connection for a spinal disability 
with tuberculosis.  Thus, the claim has not been reopened.

2.  Headaches

In a November 1946 rating decision, the RO determined that 
because headaches were not found upon examination at service 
separation in March 1946, service connection was not 
warranted.  When the RO denies a claim, the claim may not be 
reopened and reviewed unless new and material evidence is 
presented.  3
8 U.S.C.A. §§ 5108, 7105 (West 2002).  In December 2004, the 
RO received the veteran's petition to reopen his claim for 
service connection for headaches.  The Board notes that 38 
C.F.R. § 3.156(a) was amended in August 2001, and that 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because 
the veteran filed his application to reopen his claim for 
service connection for headaches at the RO in December 2004, 
the amended version of 38 C.F.R. § 3.156(a) governs this 
case.

Evidence that was of record at the time of the RO's November 
1946 rating decision included the veteran's service medical 
records, the content of which has previously been reported in 
the preceding paragraphs.  

Evidence added to the record since the November 1946 rating 
decision includes private and VA treatment records and 
statements, dating from February 1949 to June 2005, which 
primarily reflect treatment for unrelated disabilities, with 
the exception of a December 2004 statement of C. A., M.D.  A 
review of Dr. A's report reflects that the veteran had had 
migraines, the onset of which began in 1943, which preceded 
his entry into service, and occurred during service.  Dr. A., 
however, did not indicate that the veteran currently had 
headaches or a chronic disability manifested by headaches or 
that the veteran has required continuous treatment for his 
headaches since service discharge in March 1946.  Thus, while 
most of the evidence submitted since the November 1946 rating 
decision is new, because it was not previously of record, it 
is not material as it does not support the veteran's claim in 
a manner different from that shown in 1946.  In this regard, 
the December 2004 report of C. A. M.D. does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a headaches as it does not demonstrate 
that the veteran currently has headaches or a disability 
manifested by headaches.  In November 1946, the RO determined 
that service connection for headaches was not warranted 
because the veteran was not found to have had headaches at 
his service separation in March 1946.  

Therefore, the veteran would have to submit competent medical 
evidence that he currently has headaches or a disability 
manifested by headaches.  The veteran's assertions that he 
currently has headaches as a result of his military service 
are essentially redundant or cumulative of those before the 
RO in November 1946, and are not new and material evidence.  
Consequently, the Board concludes that new and material 
evidence has not been submitted since the November 1946 
rating decision that denied service connection for headaches.  
Thus, the claim for service connection for headaches has not 
been reopened.  


ORDER

Service connection for a psychiatric disability is denied. 

Service connection for a right eye disability is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for a 
spinal disability with tuberculosis is not reopened. 

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
headaches is not reopened.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


